DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/05/2019 was filed on or after the effective filing date of the instant application on 09/05/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8-10 of U.S. Patent No. 10425677. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claims 2-4 correspond to the patent claims 3-5 respectively.
Claims 5-6 correspond to the patent claim 1.
Claim 7 corresponds to the patent claim 6.
Claims 8-10 correspond to the patent claims 8-10 respectively.
Claims 11-12 correspond to the patent claim 6.
.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al (US 2006/0245097) in view of Vanderhoff (US 2008/0166105) and further in view of Hicks (US 2010/0309389).
Regarding claim 1, Chang discloses a system (Figure 2), the system comprising:
a television (TV set 220) capable of connecting to a set top box (STB) (¶ [0033] for TV set connecting to peripheral devices; and Figures 5-6 for peripheral devices comprising a set-top box); and 
a remote controller of the television (remote control 210),
wherein the television (TV set 220 in Figure 2 or Figure 3) comprises:
a user interface (element 310 in Figure 3) configured to receive at least one signal from the remote controller of the television (¶ [0041] for receiving signal from remote control 210); and

wherein the remote controller (Figure 4) comprises:
an infrared (IR) module configured to transmit the at least one IR code value (¶ [0054]).
Chang is silent about first video data displayed in the screen is changed into second video data when a channel change button image is selected by using the remote controller of the television, wherein a channel related to the first video data is different from a channel related to the second video data, further the first and second video data are received from the STB. Chang is silent about the remote controller comprises a radio frequency (RF) module configured to receive at least one IR code value corresponding to the selected channel change button image from the television, wherein the at least one IR code value is carried on an RF signal, and transmit the at least one IR code value to the STB.
Vanderhoff discloses first video data displayed in the feedback screen is changed into second video data when a channel change button image is selected by using the remote controller of the television during the universal remote controller setting mode, wherein a channel related to the first video data is different from 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Chang system with the teaching of Vanderhoff, so to ensure the correct selected channel by concurrently displaying RC image and the selected channel content.
Hicks discloses the remote controller comprises: a radio frequency (RF) module configured to receive at least one IR code value corresponding to the selected channel change button image from the television, wherein the at least one IR code value is carried on an RF signal; and an infrared (IR) module configured to transmit the at least one IR code value to the STB (¶ [0017]-[0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Chang in view of Vanderhoff system with the teaching of Hicks, so to decrease the cost and complexity of the installation of the peripheral devices.

Regarding claim 2, Chang in view of Vanderhoff and further in view of Hicks discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the television further comprises a memory for storing the at least one IR code value corresponding to the at least one function of the STB (Chang’s Figure 5).

.

Claims 3-6 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al (US 2006/0245097) in view of Vanderhoff (US 2008/0166105) and Hicks (US 2010/0309389) as applied to claim 2 above, and further in view of Belz et al (US 2010/0134338).
	Regarding claim 3, Chang in view of Vanderhoff and further in view of Hicks discloses the system as discussed in the rejection of claim 2. The combined system is silent about a network interface for accessing an external server and receiving the at least one IR code value.
	Belz discloses a network interface for accessing an external server and receiving the at least one IR code value (Figures 2 and 6; ¶ [0027] and ¶ [0039]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combined system of Chang, Vanderhoff and Hicks with the teaching of Belz, so to enhance system with capability of remotely updating remote control codes for existing and new peripheral devices.

	Regarding claim 4, Chang in view of Vanderhoff and Hicks and further in view of Belz discloses the system as discussed in the rejection of claim 3. The combined system further discloses wherein the controller is further configured to update the memory based on the at least one IR code value received via the network interface (taught by Belz; ¶ [0027] and ¶ [0039]-[0041]).

Regarding claim 5, Chang in view of Vanderhoff and Hicks and further in view of Belz discloses the system as discussed in the rejection of claim 4. The combined system further discloses wherein the controller is further configured to cause the display module to display a guide message with the feedback screen and the at least one button image (taught by Chang; ¶ [0064]-[0067] and ¶ [0077]-[0079]).

Regarding claim 6, Chang in view of Vanderhoff and Hicks and further in view of Belz discloses the system as discussed in the rejection of claim 5. The combined system further discloses wherein the guide message is used to represent that the remote controller of the television is able to control the STB (taught by Chang; Figure 7; ¶ [0064]-[0067] and ¶ [0077]-[0079]).

Regarding claims 9-12, all limitations of claims 9-12 are analyzed and rejected corresponding to claims 3-6 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421